Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	The Drawings filed on 02/17/2022 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a programmable texture surface in claim 1 including especially the construction of one or more artificial muscles, each artificial muscle comprising: a housing having a first wall opposite a second Wail and an electrode region adjacent an expandable fluid region, wherein one or both of the first wall and the second wail include an interior tapered portion within the electrode region; a dielectric fluid housed within the housing: and an electrode pair housed within the electrode region of the housing, the electrode pair including a first electrode coupled to the first wall and a second electrode coupled to the second wall, such that at least one of the first electrode and the second electrode is coupled to the interior tapered portion, wherein the electrode pair is actuatable between a non-actuated state and an actuated state such that actuation from the non-actuated stale to the actuated stale directs the dielectric fluid Into the expandable fluid region is not taught nor is fairly suggested by the prior art of the record,


non-actuated stale and an actuated stale such that actuation from the non-actuated state to the actuated state directs the dielectric fluid into the expandable fluid region is not taught nor is fairly suggested by the prior art of the record.
The recitations of the specific features of a method of actuating a programmable texture surface positioned on a vehicle in claim 16 including especially the construction generating a voltage using a power supply electrically coupled to an electrode pair of one or more artificial muscles of the programmable texture surface, wherein: each artificial muscle comprises a housing having a first wall opposite a second wall and an electrode region adjacent  an expandable fluid region; one or both of the first wall and the second wall include an interior tapered portion within the electrode region: a dielectric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612